Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-10, 13, 15, 16 and 18-21 are pending and examined. Claims 2, 11, 12, 14 and 17 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 13, 15, 16 and 18-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  THIS IS A NEW MATTER REJECTION.
	37 CFR 1.118 (a) provides that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".  
In the instant case, the claims have been amended to include limitations that were not previously claimed, and adequate support for the newly claimed limitations are not found in the disclosure.
	For instance, claim 1 now recites that a plant body is cultured in a medium for “at least 40 days”. Applicant asserts that support for the amendment can be found at least at ¶ 0046 and 0112. However, neither section provides implicit or explicit support for this amendment: ¶ 0046 makes no reference to length of time while ¶ 0112 states immersion culture occurred for 40 days.    
In fact, it appears there is only support for a culture period of less than 40 days: recombinantly produced protein was compared after 40 days of culture meaning that culturing stops at 40 days (¶ 0107).
Furthermore, the specification has been thoroughly searched and support for immersion “for at least 40 days” cannot be found.
Applicant is invited to point to the specification where support can be found. THIS IS A NEW MATTER REJECTION.

	
Claims 1, 3-10, 13, 15, 16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are drawn to a method for producing a useful protein by a plant comprising culturing a plant body continuously immersed in a liquid medium for at least 40 days.
The specification describes that the methods of the instant invention are directed to around 2 grams of a plant body cultured for two months in a plant box using solid medium that are placed in a bag-type culture tank liquid medium and grown for 40 days.
It is noted that the inquiry into whether the description requirement is met must be determined on a case-by-case basis and is a question of fact. In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976). A description as filed is presumed to be adequate, unless or until sufficient evidence or reasoning to the contrary has been presented by the examiner to rebut the presumption. See, e.g., In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971).
Here, the specification fails to describe or provide working examples, in fact, of a plant body that is cultured for a least 40 days, the claims have been amended to reflect this time period, and Applicant has not pointed to where the limitation is supported. See MPEP 2163.04.
As such, the skilled practitioner would not be of the opinion that Applicant possesses the methods as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 13, 15, 16 and 18-21 REMAIN rejected under 35 U.S.C. 103 as being unpatentable over Park et al production (2014, Production of Biomass and Bioactive Compounds using Bioreactor Technology, ISBN 978-94-017-9222-6, Ch. 14, p. 337-368) and Levin et al (2004, “Bioreactors as a Low Cost Option For Tissue Culture” in Low cost options for tissue culture technology in developing countries, International Atomic Energy Agency, 47-54) in view of Casper et al (Pub. No. US 2017/0042104 A1) and Lee et al (2010, Biotechnol. Prog., 26:159-167) and Vidal et al (2015, Acta Hortic. 1083, 227-233) and in further view of Girgoriadou et al (2003, Acta Hort. 616, ISHS, 369-373) and Singh et al (2009, African Journal of Biotechnology, 8:5691-5695).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, 13, 15, 16 and 18-21 are drawn broadly to a method for producing a useful protein comprising culturing a corn plant body that is continuously immersed in a liquid medium for at least 40 days and is modified to produce said protein in a sterilized bag-type culture tank, wherein the plant body is modified to produce a useful protein, wherein said plant body is a stable genetically modified plant, wherein the protein to be used is for medical or industrial use, wherein the protein is extracted, wherein the protein is expressed by using a constitutive promoter, wherein a large amount of plants are cultured, and wherein the bag-type culture tank is configured so as to be able to be self-stood by being expanded from a folded state
It is noted that the specification broadly defines a plant body is a portion of a plant or plant part and includes callus and dedifferentiated cells, shoots and roots (p. 14, par. 0041) and that a liquid medium broadly encompasses any liquid containing nutrients (p. 15, par. 0044). Thus, the broadest reasonably interpretation it that limitation plant body encompasses cells, roots, shoots, stems, leaves, etc.
	It is further noted that the specification fails to define “bag-type culture tank”, and that the specification only provides limited examples of bag-type culture tanks (e.g., see p. 26, ¶ 0078-0081; see also Figure 12).
Park et al teach that continuous immersion of somatic embryo-derived plants of Rosa rugosa led to maximum biomass production (p. 360, ¶ 1 and 2; see also p. 361, ¶ 1; see also Figure 14.18). This method may be applicable to enhancing the production of pharmaceutical molecules or the introduction of foreign genes into plant genomes to produce recombinant proteins or overexpression of useful proteins (p. 364, ¶ 1). 
Therefore, Park et al teach a method for producing a useful protein by culturing a plant body that is continuously immersed in a liquid medium and is modified to produce said protein as encompassed by instant claim 1.
Levin et al teach that bioreactors can be used for continuous submersion which is beneficial because they can be integrated into automated or mechanized micropropagation systems and are usually fabricated from transparent or translucent materials, for example, sterilized clear flexible plastic or plastic and fittings, namely, bag-type culture tanks as encompassed by instant claims 8 and 9 (p. 48, ¶2; see also p. 49, last ¶). 
The advantages of bioreactors include increased culture multiplication rate, faster culture growth, reduction in medium cost and reduction in energy, labor and laboratory space (p. 50, ¶ 1).
Continuous submersion is used for high-density multiplication of cultures where submersion does not result in abnormal plant development and include protocorm-like bodies that regenerate propagules and can be used for the development of small bulbs or corms for filed growing (p. 48, ¶ 2).
Thus, the issue is whether it would have been obvious to modify the methods as taught  by Park et al and Levin et al by instead using plant bodies of tomato, tobacco, corn or soybean that are continuously immersed in a liquid medium and modified to produce a useful protein for at least 40 days.
Casper et al teach it was known in the art that continuous immersion can be applied to various transgenic plant types, for example, corn and rice (p. 2, ¶ 0020 and 0026; see p. 3, ¶ 0045; see p. 7, ¶ 0136 and 0138; see p. 11, ¶ 0182-0187).
Moreover, Lee et al teach that it was known in the art that transgenic plants are one of the most economical systems for the mass production of recombinant proteins for pharmaceutical and industrial uses with corn being considered as one of the ideal platforms for large scale production of pharmaceutical proteins (p. 159, col. 1, ¶ 2). Lee et al teach that constitutive promoters may be used to produce the recombinant protein.
Vidal et al teach that shoot cultures of willow were maintained in a continuous immersion culture for at least 40 days and showed better performance in liquid culture as opposed semi-solid medium and provides a means to target explants for genetic transformation (see Abstract; see also p. 227, ¶ 2; see p. 228, ¶ 3; p. 229, ¶ 2; see Figure 3).
Girgoriadou et al teach that it was known in the art that plastic bag-type culture vessels similar to that of the instant invention and as presented in Figure 12 solve the extremely labor intensive prior art problem with micropropagation and can be applied to potato microtubers with the potential for mass commercial production of plantlets and minitubers (p. 370, last ¶; see also p. 369, ¶ 1; see Figure 1).
Similarly, Singh et al teach Sunbags, plastic vessels for plant culture, were known in the art, collapsible, and free-standing when filled due to their square bottom (see Figure 2b; see also Sunbag vessel description Product No. B7026).
Therefore, prior to the effective filing date of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to apply the method of using a continuous immersion culture system as taught Park et al and Levin et al to produce a medical or industrial protein in a bag-type culture tank for extraction from a stable genetically modified corn plant, for example, as taught by Casper et al, because both Park et al and Levin et al teach this method was known in the art to have various benefits.
One would be motivated to do so and with a reasonable expectation of success because Park et al, in fact, successfully use a continuous immersion system while Casper et al specifically teaches using this method to grow transgenic corn, a plant that was known in the art to be capable of producing pharmaceutical proteins, for example, as taught by Lee et al.
One would have found it prima facie obvious to use continuous immersion for at least 40 days and with a reasonable expectation of success because it is merely a design choice that is known to yield good performance (e.g., see Vidal et al).
One would be motivated to use a bag-type culture tank because it is merely a well-known design choice that Girgoriadou et al teach was known in the art and could be used for micropropagation. When filled with culture medium the bag would necessarily be self-standing due to the weight of the medium as evidenced by Singh et al.
Alternatively, one could use the folded and self-standing plastic bag as encompassed by instant claim 21 and taught by Singh et al because it is a design choice having the benefits as discussed above for the growth and propagation of the aforementioned plants.

Response to Arguments
Applicant traverses the rejection of the claims because Park is directed to immersion culture of multiple shoots and not plant bodies and does not suggest doing so for at least 40 days (Applicant reply dated 26 January 2022, p. 5, ¶ 4).
Applicant’s arguments are not persuasive because as noted above, the instant specification defines plant body as a portion of a plant or plant part and includes callus and dedifferentiated cells, roots and shoots, the latter of which is taught by Park.
Regarding the duration of continuous immersion, it was well known in the art that it could be increased or decreased, and thus is merely a design choice that one would expect to work with a reasonable expectation of success (e.g., see Vidal et al).
Applicant argues that Park is concerned with the production of phenolics and flavonoids as opposed to useful proteins and that one would not have a reasonable expectation of success in achieving the high level of protein production of the claimed method (Applicant reply dated 26 January 2022, p. 5, last ¶).
Applicant’s argument is unpersuasive because it fails to address the additional references as cited in the Office action and which teach that it was well known to one of ordinary skill in the art that plants could be predictably used to produce proteins of interest (e.g., see Lee et al which teaches transgenic plants for the mass production of recombinant proteins for pharmaceutical and industrial uses with corn being considered as one of the ideal platforms for large scale production of pharmaceutical proteins).
In fact, Park specifically teaches that cultures in bioreactors may be applicable to enhancing the production of pharmaceutical molecules or the introduction of foreign genes into plant genomes to produce recombinant proteins or overexpression of useful proteins (p. 364, ¶ 1). 
Therefore, it is determined that the claims are rejected under 35 U.S.C. 103 as being unpatentable over Park and Levin in view of Casper and Lee and Vidal and in further view of Girgoriadou and Singh et al.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662